DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 30-47 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 30 recites a plastic container but only recites the structure of the perform used to make the container.  It is unclear if the preform or the container is being claimed.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 24 and 26-29 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Collette et al. (U.S. Patent No. 4,863,046) in view of Deemer (U.S. Patent No. 5,455,088) and Krishnakumar et al. (U.S. Patent No. 5,884,792).
Regarding claim 24, Collette discloses a method for producing a blow-molded plastic container starting from a preform (10), which a preform body (14) is connected to a neck (16) of the preform, comprising: providing a preform having a first wall section and a second wall section adjacent to the first wall section, providing a blow mold (42) defining a cavity (Fig. 2) and having at least one groove at a to-be-reinforced location of the plastic container; heating the preform by application of a temperature profile corresponding (the profile generally corresponding does not require any specific different heating) to a wall thickness distribution of the preform in such a manner that the first wall section correlating with the at least one groove of cavity is cooler and thinned to a lesser extent when stretching and/or pre-blowing than the second wall section (cooler because of the thickness); and affecting an accumulation of plastic material by the first wall section in the at least one groove during the main-blowing (Fig. 9).
Krishnakumar teaches that it is known in the art to manufacture a preform that has inner and outer diameters that only decrease in diameter (Fig. 1).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the preform to only decrease in diameter, in order to alter the shape and thickness of the bottle at locations. 
Deemer discloses a method of blow molding comprising heating the preform; transferring the heated preform into a cavity of a blow mold (col. 4, lines 27-33); pre-blowing and/or stretching the heated preform to a pre-blow; main-blowing the pre-blow into a plastic container (col. 3, lines 38-50).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have used the method of Deemer on the structure of Collette, since Collette teaches that the bottle is made by blow molding and such a modification would be the use of a known technique on a known device to achieve a predictable result.
Regarding claims 26-29, the modified method of Collette teaches wherein the preform body has not protrusions or undercuts (Collette, Fig. 6), wherein an inside of the preform body opposite of the outside of the preform body is also free of protrusions and undercuts (to the degree shown by applicant), working the at least one groove into the cavity (Collette, Fig. 4), further comprising forming an increase of the wall thickness between the inside and the outside of the preform body along a middle axis of the preform body at an increasing distance from a transfer ring adjacent to the preform body (Collette, Fig. 9). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the groove with a maximum width of 10, 7, 6, 5 or 4 mm, in order to adjust the strength of the bottle and since such a modification would have been a change in size of an existing component.  A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).

Claims 30-47 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Collette in view of Aoki et al. (U.S. Patent No. 6,344,166).
Collette discloses a blow molded plastic container (54) for storing pressurized fluids and produced from a preform (10), comprising: a container body (60, 64), the container body connecting to a container bottom (82); and a neck (16) connecting to the container body having an opening, wherein the neck is substantially located opposite the container bottom and wherein at least one component from the container body or container bottom has at least one reinforcing element (at 80) having a first wall thickness, the at least one reinforcing element formed as an outwardly protruding material bead (Fig. 9), wherein the at least one reinforcing element has a substantially flat back, wherein the at least one reinforcing element is provided in the middle third of a longitudinal extension of the container body, wherein the at least one reinforcing element in cross section has the shape of a trapezoid or an oval (Fig. 10), wherein the at least one reinforcing element is concave and convex and different locations from the container inside, wherein the container body and the container bottom are connected to each other by an annular edge portion (78) defining a standing surface, wherein the container bottom is substantially formed in a concave manner and has a plurality of material beads, each substantially extending in radial direction, comprising at least one concave area and at least one convex area, wherein the at least one convex area is formed by a material bead, wherein the at least one reinforcing element is convex in longitudinal section, wherein an outwardly curved area is provided in a middle of the container bottom, wherein a first annular recess is provided between an outwardly cambered area and the at least one concave area, wherein a second annular recess is provided between an annular edge portion and the at least one concave area, wherein a first ring section is provided between the first annular recess and an interior end of the at least one reinforcing element, and wherein a second ring section is provided between the second annular recess and an exterior end of the at least one reinforcing element (Figs. 9, 10). Note that the properties of the perform are being treated as a product by process limitation.
Aoki teaches that it is known in the art to manufacture a container with a stretch ratio between 1.5 and 3.5 (col. 5, lines 1-3).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the container with the stretch ration taught by Aoki, in order to adjust the amount of material used in the container.
Collette fails to teach wherein the container portions have the claimed sizes.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the container portions with the claimed sizes, in order to change the strength of the container and since such a modification would have been a change in size of an existing component.  A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).

Response to Arguments
Applicant's arguments filed 11/12/202 have been fully considered but they are not persuasive. Regarding applicant’s argument that Deemer fails to teach a groove, the structure taught reads on the groove as currently claimed. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Furthermore, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Applicant’s remaining arguments have been addressed in the rejection above.

Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY R ALLEN whose telephone number is (571)270-7426.  The examiner can normally be reached on 9:00 am - 5:00 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571)272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEFFREY R ALLEN/Primary Examiner, Art Unit 3733